 

 EXHIBIT 10.5    

 
Amendment to
The Dow Chemical Company
Elective Deferral Plan
(Pre 2005)


By authority of the resolution of the board of directors of The Dow Chemical
Company adopted on April 14, 2010, and Article IX of The Dow Chemical Company
Elective Deferral Plan (Pre 2005) as restated and effective April 14, 2010,
Section 5.01, Section 6.02(a) and Section 9.01 are each amended and restated as
follows:
 
5.01
Elective Deferred Compensation

 
Except for Section 16 Participants, the Deferred Amount of a Participant with
respect to each Plan Year of participation in the Plan shall be credited to the
Participant's Deferral Account as and when such Deferred Amount would otherwise
have been paid to the Participant. For Section 16 Participants who elect to
direct their Deferred Amount to the Hypothetical Investment Benchmark of The Dow
Chemical Company Stock Index Fund only, the Deferred Amount of that Participant
with respect to each Plan Year of participation shall be credited to the
Participant's Deferral Account in the Hypothetical Investment Benchmark of 125%
of Ten Year Treasury Notes as and when such Deferred Amount would otherwise have
been paid to the Participant; on a quarterly basis (on the last business day of
the months of March, June, September and December), such Deferred Amount shall
be reallocated to the Hypothetical Investment Benchmark of The Dow Chemical
Company Stock Index Fund.  If a Participant is employed at a Company other than
The Dow Chemical Company, such Company shall pay or transfer the Deferred
Amounts for all such Company's Participants to The Dow Chemical Company as and
when the Deferred Amounts are withheld from a Participant's Base Salary,
Performance Award or Other Bonus.  Such forwarded Deferred Amounts will be held
as part of the general assets of The Dow Chemical Company.  The earnings based
on a Participant's investment selection among the Hypothetical Investment
Benchmarks specified in Appendix A hereto, as amended by the VPHR, Vice
President of Compensation and Benefits, Global Director of Benefits, Chief
Financial Officer, or Global Director of Portfolio Investments, each acting
individually, or their delegates, from time to time, shall be borne by The Dow
Chemical Company.  To the extent that any Company is required to withhold any
taxes or other amounts from the Deferred Amount pursuant to any state, Federal
or local law, such amounts shall be taken out of other compensation eligible to
be paid to the Participant that is not deferred under this Plan.
 
6.02
Hypothetical Investment Benchmarks

 
 
a.
Direction of Hypothetical Investments.  Each Participant shall be entitled to
direct the manner in which his or her Deferral Accounts will be deemed to be
invested, selecting among the Hypothetical Investment Benchmarks specified in
Appendix A hereto, as amended by the VPHR, Vice President of Compensation and
Benefits, Global Director of Benefits, Chief Financial Officer, or Global
Director of Portfolio Investments, each acting individually, or their delegates,
from time to time, and in accordance with such rules, regulations and procedures
as the Administrator may establish from time to time.  Notwithstanding anything
to the contrary herein, earnings and losses based on a Participant's investment
elections shall begin to accrue as of the date such Participant's Deferral
Amounts are credited to his or her Deferral Accounts. Participants, except for
Section 16 Participants, can reallocate among the Hypothetical Investment
Benchmarks on a daily basis. Section 16 Participants can reallocate among the
Hypothetical Investment Benchmarks in accordance with such rules, regulations
and procedures as the Administrator may establish from time to time.

 
9.01
Amendment

 
The Board or its delegate may amend or modify the Plan at any time, and the
President, Chief Financial Officer, VPHR, Vice President of Compensation and
Benefits, and Global Director of Benefits, each acting individually, may amend
or modify the Plan at any time, provided, however, that no amendment shall be
effective to decrease the balance in any Deferral Account as accrued at the time
of such amendment, nor shall any amendment otherwise have a retroactive effect.
 
Notwithstanding the foregoing, an amendment that affects only Section 16(b)
Participants shall not be valid unless it is adopted or approved by the Board.
 

 
63

--------------------------------------------------------------------------------

 

The authority of the President, Chief Financial Officer, VPHR, Vice President of
Compensation and Benefits, and Global Director of Benefits to amend or modify
the Plan under this Section 9.01 may not be delegated.
 
IN WITNESS WHEREOF, the Company has caused this amended and restated Plan
document to be executed in its name on this 14th day of April, 2010.
 
 
 

   THE DOW CHEMICAL COMPANY

 
 

   By:   /s/ GREGORY M. FREIWALD          Its:  Executive Vice President of
Human Resources,      Aviation & Corporate Affairs

 
 

 
64

--------------------------------------------------------------------------------

 
